Timliu, J.
(dissenting). It is to be noticed that in the proceedings of 1907 the bid of the Barber Asphalt Company was received and accepted on August 14, 1907, before the final determination by the city council, which final determination was on August 20, 1907. It is said in the statement of facts, which is part of the majority opinion, that “the proceedings were in all respects regular and according to law and ended that year on October 8th, when the city council rejected a bid from the Barber Asphalt Company of $39,217.94, which was the lowest bid received that season.” This is the same bid which was on August 14, 1907, accepted. The assessment of 1907 made against the property of respondent and the proportion of the cost chargeable to the city were *62based -upon that bid. I 'agree that this was regular and according to law, for I acquiesced in the decision of Hardy v. Waukesha, 146 Wis. 277, 131 N. W. 352, on the ground that the different procedure there followed was merely permissible. The real point of decision in the last mentioned case was that, no matter what the benefits, no more than the cost of the improvement, keeping within the amount of benefits, could be assessed against the abutting land. I think it follows that when the bid mentioned was after having been once and, on August 14, 1901, accepted, but thereafter and on October 8, 1901, rejected, the council was at liberty to vacate, annul, and repeal the final assessment based on that bid, as it did, thus leaving the matter open so as to call for further bids, and upon receipt and acceptance of such later bids to make another assessment based upon the later bids. This the council did in the instant case. After having again advertised for bids and received one for $32,410.95, the latter bid was on July 21, 1909, accepted. On August 10, 1909, the city council adopted a resolution affirming the final report of the hoard of public works of July 22, 1907, and repealing the resolutions of 1907 assessing the cost of the improvement according to the Barber Asphalt Company’s bid of that year, that is, assessing the cost of the improvement, less the amount chargeable to the city, upon the abutting lands of the respondent and other abutting lands. I consider this last to be the “determination made by the council” mentioned in sec. 925 — 184. The majority opinion considers the resolution of August 20, 1907, to be “the determination made hy the council,” and that from which the appeal must he taken. It seems to me that is in effect deciding that the “final determination” mentioned in sec. 925 — 183 must be made first. This, while not wholly devoid of humor, cannot be considered good law. Subch. XVIII of ch. 40a, Stats., is not very clear, but it should not be construed to mean that the preliminary estimate or assessment of benefits, and not *63that made after the cost is ascertained, is the “final determination.” In consequence of the difference of opinion between members of this court in, Stocking v. Warren Bros. Co. 134 Wis. 235, 114 N. W. 789, ch. 539, Laws of 1909, now secs. 959—30a. to 959—30j, was enacted. Weise v. Green Bay, 143 Wis. 198, 126 N. W. 681. This act of 1909 pro-vides clearly for the procedure in such cases. It is optional for any city to follow, and I think would save some confusion if it were followed. Under the construction given to subch. XVIII, ch. 40a., we have not only the paradoxical rule that “the final determination” comes first, but the aggrieved party must appeal before he knows whether any contract will be let or whether any cost of construction will ever be assessed against his property. He has only twenty days in which to appeal, and if the contract is not executed and the cost of the work ascertained within twefity days after such “final determination” he is appealing from something which does not aggrieve him in the least, to wit, a mere estimate of, how much his land will be benefited in case a pavement were made. Applying the instant case: The respondent showed a right to recover back money because credits had not been given him for former payments for paving assessments as required by ch. 329, Laws of 1909. Under the repealed assessment of 1907 the amount chargeable against his property was $1,568.70; under the assessment of 1909 $1,296, allowing him in either case no rebate for former assessments as required by ch. 329, supra. The.last assessment was paid in cash and the issue of improvement bonds. He could not know how much he would be entitled to recover until the final apportionment is made, and this may be never made if the contract for work is not executed. In this case, had he appealed from the assessment of 1907, he could recover nothing, because no money was collected from him on that assessment. It could not be known that the council would ever restore that proceeding. They might have commenced a new *64proceeding, yet it is Reid that respondent’s time for appealing expired twenty days after the assessment made on August 20, 1907, and thereafter repealed. This might not he of great practical consequence to the respondent because he did not appeal within twenty days from the “final determination” of 1909, but it is important to other cities, and in other cases; hence this dissent.